Exhibit FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces Third Quarter Results of Operations. Naperville, IL, November 10, 2009.Chicago Rivet & Machine Co. (NYSE Amex, symbol: CVR) today announced results for the third quarter of 2009 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Three and Nine Months Ended September 30 Third Quarter First Nine Months 2009 2008 2009 2008 Net sales $ 5,490,147 $ 6,662,021 $ 14,929,260 $ 23,123,359 Loss before income taxes (370,814 ) (295,409 ) (1,993,132 ) (284,158 ) Net loss (246,814 ) (195,409 ) (1,310,132 ) (187,158 ) Net loss per share (.26 ) (.20 ) (1.36 ) (.19 ) Average shares outstanding 966,132 966,132 966,132 966,132 (All figures subject to year-end audit) Contact: Kimberly A. Kirhofer Chicago
